Citation Nr: 0411254	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  01-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for total replacement of 
the left knee, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  

3.  Entitlement to an extension beyond May 31, 1998 for a 
temporary total disability rating under the provisions of 38 
C.F.R. § 4.30 (2003) based on a period of convalescence following 
left knee surgeries in April 1997 and February 1998.  



ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to August 
1973.  

Entitlement to an extension beyond May 31, 1998 for a temporary 
total evaluation based on a period of convalescence following 
surgeries performed in April 1997 and February 1998 was denied by 
the RO in an October 1998 rating decision.  This matter also comes 
to the Board of Veterans' Appeals (Board) from a May 2001 RO 
rating decision that denied an increased evaluation for the total 
replacement of the veteran's left knee, currently rated 30 percent 
disabling and denied a total disability rating based on individual 
unemployability (TDIU).  

The issue of entitlement to an extension for a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 is the 
subject of the decision below.  The appellate issues pertaining to 
an increased rating for total replacement of the left knee, and 
entitlement to a total rating for compensation purposes based on 
individual unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  The veteran experienced severe post-operative residuals from 
left knee surgeries that warrant an extension of convalescence to 
October 24, 1998.  


CONCLUSION OF LAW

The criteria for extension of a temporary total rating to October 
24, 1998, for convalescence following left knee surgeries in April 
1997 and February 1998, have been met.  38 U.S.C.A. § 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 4.30 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

VA has a duty to notify the claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible for 
obtaining and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO provided this notice in a letter dated in 
September 2001.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veteran Claim's (Court's) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel has 
held that this aspect of Pelegrini constituted dicta.  VAOPGCPREC 
1-2004 (2004).

The VCAA notice letter that was provided to the veteran told him 
to furnish information with regard to any person having relevant 
evidence, and advised him that he could furnish private records.  
This information should have put him on notice to submit relevant 
evidence in his possession. 

In addition, it is noted that VCAA notice was provided after the 
initial adjudication in this case.  In Pelegrini, the majority 
expressed the view that a claimant was entitled to VCAA notice 
prior to initial adjudication of the claim, but declined to 
specify a remedy were adequate notice was not provided prior to 
initial RO adjudication.  Pelegrini v. Principi, at 420-2.  

In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA has taken the position 
that Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding that a 
statute may produce a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events completed 
before its enactment").

Without conceding the correctness of Pelegrini, the Board finds 
that any defect with respect to the VCAA notice requirement in 
this case was harmless error.

The veteran did not report the existence of, or submit, additional 
evidence in response to the VCAA notice.  Even if he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as he would have received had he 
submitted the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence, would have 
been fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2003) (new and 
material evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely appeal has 
been filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal period); 
see also 38 C.F.R. § 3.400(q)(1) (2003) (providing that when new 
and material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not been 
made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  The 
claims file contains the results of VA examinations that were the 
product of a review of the claims folder and contain all findings 
needed to evaluate the claim.  VA has also obtained all relevant 
treatment records.  These actions have complied with VA's duty to 
assist the veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In this case, the veteran claims that an extension of the 
temporary total evaluation based on convalescence following left 
knee surgery in February 1998.  

Service connection for a left knee disorder was established by 
rating action dated in October 1973.  

The evidence indicates that the veteran underwent a total knee 
arthroplasty in April 1997 for severe degenerative joint disease 
of the left knee.  

In a May 1997 private doctor's statement, it was noted that the 
veteran would be unable to work for six months.  

In a June 1997, RO decision, a temporary total disability rating 
based on the left knee surgery was assigned effective from April 
21, 1997 to May 31, 1998.  

On February 24, 1998, the veteran underwent a left knee 
arthroscopic debridement due to diagnosed chronic left knee pain, 
status post total knee arthroplasty.  

In a statement dated April 24, 1998, Thomas Loughran, M.D., the 
veteran's treating physician, reported that the veteran would be 
"out of work involving stressful activities for at least an 
additional six months."  

On VA examination in December 1999, the veteran's history of 
surgical procedures on his left knee was noted.  The veteran 
reported pain with prolonged standing and with walking distances.  
He had difficulty maneuvering steps and getting out of a low 
chair.  He complained of occasional swelling.  He could not kneel, 
squat or climb ladders.  It was noted that he was occupationally 
disabled.  Radiographs of the left lower extremity revealed a 
total knee arthroplasty in place which showed no evidence of 
loosening.  The diagnostic impression was status post total left 
knee arthroplasty for traumatic arthritis.  The prosthesis was 
well fitted at that time and pain was diminished.  

On VA examination in May 2002, it was noted that subsequent to his 
February 1998 left knee surgery, the veteran returned to work as a 
janitor on a part-time basis.  It was noted that he continued 
working part-time until he was involved in a motor vehicle 
accident in April 2002.  

The examiner opined that as far as employment limitations 
resulting from the service-connected left knee disability, the 
veteran should have been able to be gainfully employed in 
sedentary to medium categories of work.  The examiner noted that 
the appropriate period of time for a person to heal after 
undergoing a total knee replacement would be approximately three 
to six months.  

The examiner anticipated that three months after the February 1998 
surgery the veteran should have been able to return to some level 
of gainful employment.  It was noted that the veteran was totally 
disabled due to injuries sustained in the April 2002 accident. 

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge if the hospital treatment to the 
service connected disability resulted in (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps or recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); (3) immobilization by cast, without surgery, of one 
major joint or more.  38 C.F.R. § 4.30(a).  Pursuant to 38 C.F.R. 
§ 4.30(b), extensions of 1,2, or 3 months beyond the initial 3 
months may be made under § 4.30(a),(1),(2), or (3) and extensions 
of 1 or more months up to 6 months beyond the initial 6 month 
period may be made under § 4.30 (a)(2) or (3).  

In June 1997, the RO initially granted the veteran a period of 
convalescence from April 1997 to June 1998.  In an October 1998 
rating decision, the RO determined that a temporary total 
disability rating beyond May 31, 1998 was not warranted.  Hence, 
the question before the Board is whether the veteran is entitled 
to an extension of paragraph 30 benefits beyond that date.  

In order for the veteran to be entitled to an extension of 
temporary total benefits, under 38 C.F.R. § 4.30(b), for 
convalescence beyond the initial period already granted, the 
evidence would have to satisfy the requirements under 38 C.F.R. § 
4.30(a)(2) for severe postoperative residuals from surgery.  

The Court has generally held that need for convalescence exists 
when recuperation from surgery would preclude a return to 
employment.  Felden v. West, 11 Vet. App. 427 (1998); Seals v. 
Brown, 8 Vet. App. 291 (1995).  

In this case there are two opinions as to when the veteran should 
have been able to return to employment following his February 1998 
surgery.  The VA examiner opined that the veteran would have been 
able to return to sedentary employment three months after the 
surgery.  However, the record shows that the veteran was employed 
as a janitor, that is, in more than sedentary employment.  The 
veteran's physician estimated that the veteran would require at 
least six months after the April 1998 surgery before returning to 
work requiring stressful activities.  

Six months after April 1998, would place the end of the veteran's 
convalescence in October 1998.  Therefore extension of the period 
of convalescence to October 24, 1998 is warranted.  That date is 
six months after the April 1998 letter.  There is no evidence that 
the veteran's period of convalescence extended beyond October 24, 
1998.  

Accordingly, the Board finds that a temporary total rating for 
convalescence is warranted for the period to October 24, 1998.


ORDER

Entitlement to an extension to October 24, 1998 for a temporary 
total disability rating under the provisions of 38 C.F.R. § 4.30 
based on a period of convalescence following left knee surgeries 
in April 1997 and February 1998 is granted.  


REMAND

With regard to the claims for an increased evaluation for the left 
knee disorder and entitlement to a total disability evaluation 
based on unemployability, the Board notes that during the most 
recent VA examination conducted in May 2002, the veteran's current 
complaints included pain and difficulty with ambulation with a 
history of multiple left knee surgeries.  It was also noted that 
the veteran was involved in an automobile accident in April 2002 
which left him unable to use his left lower extremity for weight 
bearing and he was therefore, wheelchair ridden.  The examiner 
concluded that the veteran was totally disabled due to injuries 
sustained in the motor vehicle accident.  

The Board notes that the most recent supplemental statement of the 
case was issued in December 2002.  Thereafter, the RO transferred 
the case to the Board for appellate review.  In June 2003 and 
December 2003, the veteran submitted additional medical evidence 
to the Board regarding his left knee disability.  The Board notes 
that with the additional evidence the veteran did not submit a 
waiver of initial RO review.  The RO must initially review this 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2003).  

The additional evidence consists of a March 2003 orthopedic 
medical record noting the veteran's diagnosis of infection of 
hardware in the left knee.  The veteran also submitted an 
operation report from the VA medical center in Richmond, Virginia 
dated in November 2003.  It was noted that the veteran underwent 
irrigation and debridement with sterilization of the polyethylene 
component of the left knee total arthroplasty.  The post-operative 
diagnosis was infected left total knee arthroplasty.  

Because the new evidence suggests a change in the veteran's 
disability since the last examination, another examination is 
necessary.  

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain records pertaining to the veteran's left 
knee disability, including any additional hospital records from 
his November 2003 surgery, from the Richmond, Virginia VA Medical 
Center.  

2.  The RO should afford the veteran an orthopedic examination to 
determine the severity of his service-connected left total knee 
arthroplasty.  All necessary tests and studies should be 
conducted.  The examiner should also provide an opinion as to 
whether the veteran's service connected disability, at least as 
likely as not (50 percent probability or more), prevents him from 
maintaining gainful employment consistent with his education and 
occupational experience.  The examiner should review the claims 
folder, and note such review in the examination reports or in an 
addendum to those reports.  

3.  Thereafter, the RO should readjudicate the claims on appeal, 
including review of any new and pertinent evidence.  If the 
benefits sought remain denied, the veteran and his representative 
should be provided a supplemental statement of the case (SSOC).  

After the above actions have been accomplished, the case should be 
returned to the Board after compliance with all appropriate 
appellate procedure.  No action is required of the veteran until 
he is further notified.  In requesting the above action, the Board 
intimates no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



